                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

      JORDON DONGARRA,                        :
                                              :
              Plaintiff                       :
                                              :    CIVIL ACTION NO. 3:18-CV-1939
        v.                                    :
                                              :     (Judge Caputo)
      OFFICER D. SMITH, et al.,               :
                                              :
              Defendants                      :



                                  MEMORANDUM

I.        Introduction

          Presently before the Court are Mr. Dongarra’s two motions for appointment of

counsel pursuant to 28 U.S.C. § 1915(e)(1). (ECF Nos. 4 and 10). For the reasons set

forth below, the motions will be denied.


II.       Background

          On September 29, 2018, Plaintiff Jordon Dongarra, a federal inmate currently

incarcerated at USP Canaan, filed this action against CO Smith and two John Doe BOP

employees after CO Smith allegedly placed his life in danger by labelling him a sex

offender. Specifically, Mr. Dongarra claims that upon his arrival at USP Canaan, CO

Smith issued him a t-shirt and identification card completely different than those issued

to other inmates who arrived at the same time.          Plaintiff claims unique t-shirt and

identification card labelled him as a sex offender, placing his life at risk within the prison
population that is intolerant of sex offenders. Prior to Mr. Dongarra receiving a new t-

shirt and identification card, Plaintiff claims he was forced to forego meals and exercise

due to his fear of assault after being labelled a sex offender. Claiming the unavailability

of the administrative exhaustion process, Mr. Dongarra admits to filing this action prior

to the exhaustion of his administrative remedies. (ECF No. 1).



III.   Standard of Review

       Although prisoners have no constitutional or statutory right to the appointment of

counsel in a civil case, the Court has broad discretionary power to appoint counsel

under 28 U.S.C. § 1915(e)(1); see also Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993).

       In its decision, the Tabron Court announced the factors to be considered by a

district court when deciding whether to exercise its discretion and appoint counsel for an

indigent litigant in a civil case. Initially, “the district court must consider as a threshold

the merits of the plaintiff’s claim.” Tabron, 6 F.3d at 155. Next, if a claim has arguable

merit, “[t]he plaintiff’s ability to present his or her claim is, or course, a significant factor

that must be considered in determining whether to appoint counsel.” Id. at 156. “If it

appears that an indigent plaintiff with a claim of arguable merit is incapable of

presenting his or her own case ... and if such a plaintiff’s claim is truly substantial,

counsel should ordinarily be appointed.” Id.

       In addition to the indigent plaintiff’s ability to present his or her case, Tabron

requires the district court to consider the following additional factors: (1) the difficulty of

the particular legal issues; (2) the degree to which factual investigation will be

necessary and the ability of the plaintiff to pursue investigation; (3) the plaintiff’s




                                                -2-
capacity to retain counsel on his own behalf; (4) the extent to which a case is likely to

turn on credibility determinations; and (5) whether the case will require testimony from

expert witnesses. Id. at 155 - 57. However, while these factors are meant to guide the

Court in making its determination, they are not exhaustive, and the Court may consider

any other factor it deems relevant. Id. at 157. Moreover, it is noted that appointment of

counsel under § 1915(d) may be made by the court sua sponte at any point in the

litigation. Id. at 156.

       Finally, district “courts have no authority to compel counsel to represent an

indigent civil litigant,” id. at 157 n. 7, and courts are cautioned against the indiscriminate

appointment of counsel in view of the limited supply of competent attorneys willing to

accept such assignments. Id. at 157.


IV.    Discussion

       Applying the relevant Tabron factors in this case, the appointment of counsel is

not warranted at this time.

       This case is in its procedural infancy. The Court has recently directed the Clerk

of Court to forward it to the Defendants. Defendants will either challenge the legal basis

of the Complaint or file an answer. Until then, the Court will not be able to fully assess

the threshold question of the arguable factual and legal merit of Plaintiff’s claims for the

purpose of appointing him counsel.

       To the extent that Mr. Dongarra’s request for counsel is based on the fact of his

incarceration or his indigent status, these facts do not warrant the appointment of

counsel given this Court's liberal construction of pro se pleadings. Haines v. Kerner,

404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972). There is no evidence, at this early




                                              -3-
point in the litigation, that any prejudice will befall Mr. Dongarra in the absence of court

appointed counsel. Consequently, Mr. Dongarra’s requests for counsel will be denied

without prejudice. Should future proceedings demonstrate the need for counsel, the

matter may be reconsidered, either sua sponte or upon a motion properly filed.

       An appropriate Order follows.


Date: December 17, 2018                      /s/ A. Richard Caputo
                                             A. RICHARD CAPUTO
                                             United States District Judge




                                             -4-
